Case 8:19-cr-00013-PWG Document1 Filed 01/09/19 Page 1 of 6

X

O Gig. dio mv] AN
Ab PGN/TFH: USAO 2018R00796 miSTRiICT OF MART LARRY

 

IN THE UNITED STATES DISTRICTOOURES ANI! 33
FOR THE DISTRICT OF MARYLAND |. 3 eso¢

    

UNITED STATES OF AMERICA AY hes

Y.

Vv.

WARREN DUANE HAYES and
LAMONT LUTHER JOHNSON,

(Interference with Interstate
Commerce by Robbery, 18 U.S.C.

§ 1951(a); Using, Carrying, and
Discharging a Firearm During and
in Relation to a Crime of Violence,
18 U.S.C. § 924(c)(1)(A)(iii); Felon in
Possession of Firearm, 18 U.S.C.

§ 922(g)(1); Aiding and Abetting,

18 U.S.C. § 2; Forfeiture, 18 U.S.C.
§§ 981(a)(1)(C) and 924(d), 21 U.S.C.
§ 853, 28 U.S.C. § 2461(c))

Defendants

+ oF bb Se be OF He eH b He He

*

REKEEKE

INDICTMENT

COUNT ONE
(Interference with Interstate Commerce by Robbery)

The Grand Jury for the District of Maryland charges that:
On or about December 5, 2017, in the District of Maryland, the defendants,

WARREN DUANE HAYES and
LAMONT LUTHER JOHNSON,

did knowingly and unlawfully obstruct, delay, and affect commerce by robbery, as those terms

are defined in Title 18, United States Code, Section 1951, in that the defendants did unlawfully
take and obtain property, including, among other items, United States currency from the person
and presence of an employee of Business 1, in Leonardtown, Maryland, by means of actual and
threatened force, violence, and fear of injury, immediate and future, to the employee.

18 U.S.C. § 1951(a)
18 U.S.C. §2
Case 8:19-cr-00013-PWG Document1 Filed 01/09/19 Page 2 of 6

COUNT TWO
(Using, Carrying, and Discharging a Firearm
During and in Relation to a Crime of Violence)
The Grand Jury for the District of Maryland further charges that:
On or about December 5, 2017, in the District of Maryland, the defendants,

WARREN DUANE HAYES and
LAMONT LUTHER JOHNSON,

did knowingly use, carry, and discharge a firearm during and in relation to a crime of violence
for which the defendants may be prosecuted in a court of the United States, that is, interference
with interstate commerce by robbery, in violation of 18 U.S.C. § 1951(a), as set forth in Count
One of this Indictment, which is incorporated here.

18 U.S.C. § 924(c)(1)(A)(iii)
18 U.S.C. § 2
Case 8:19-cr-00013-PWG Document1 Filed 01/09/19 Page 3 of 6

COUNT THREE
(Felon in Possession of Firearm)

The Grand Jury for the District of Maryland further charges that:
On or about December 5, 2017, in the District of Maryland, the defendant,
WARREN DUANE HAYES,
having been convicted of a crime punishable by imprisonment for a term exceeding one year, did
knowingly possess in and affecting commerce, the following firearm: a Haskell model JHP .45

caliber pistol, bearing serial number X4229682.

18 U.S.C. § 922(g)(1)
Case 8:19-cr-00013-PWG Document1 Filed 01/09/19 Page 4 of 6

COUNT FOUR
(Felon in Possession of Firearm)

The Grand Jury for the District of Maryland further charges that:
On or about March 1, 2018, in the District of Maryland, the defendant,
LAMONT LUTHER JOHNSON,
having been convicted of a crime punishable by imprisonment for a term exceeding one year, did
knowingly possess in and affecting commerce, the following firearms: (1) a Ruger model P345
.45 caliber pistol, bearing serial number 664-55138, and (2) a Haskell model JHP .45 caliber

pistol, bearing serial number X4229682.

18 U.S.C. § 922(g)(1)
Case 8:19-cr-00013-PWG Document1 Filed 01/09/19 Page 5 of 6

FORFEITURE ALLEGATION

The Grand Jury for the District of Maryland further finds that:

L. Pursuant to Fed. R. Crim. P. 32.2, notice is hereby given to the defendants that the
United States will seek forfeiture as part of any sentence in accordance with 18 U.S.C.
§§ 981(a)(1)(C) and 924(d), 21 U.S.C. § 853, and 28 USC § 2461(c), in the event of the
defendants’ convictions under Counts One through Four of this Indictment, as applicable.

Robbery Forfeiture

2. As a result of the offense set forth in Count One of this Indictment, the

defendants,

WARREN DUANE HAYES and
LAMONT LUTHER JOHNSON,

shall forfeit to the United States all property constituting, or derived from, proceeds obtained,
directly or indirectly, as a result of such violation.
Firearms Forfeiture
3. As a result of the offenses alleged in Counts Two, Three; and Four of this

Indictment, as applicable, the defendants,

WARREN DUANE HAYES and
LAMONT LUTHER JOHNSON,

shall forfeit to the United States the firearms identified in those counts and involved in those

offenses.
Case 8:19-cr-00013-PWG Document1 Filed 01/09/19 Page 6 of 6

Substitute Assets
4, If any of the property described above, as a result of any act or omission of the
defendants:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
&; has been commingled with other property which cannot be divided
without difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to 21

U.S.C. § 853(p).

18 U.S.C. § 981(a)(1)(C)
18 U.S.C. § 924(d)

21 U.S.C. § 853

28 U.S.C. § 2461(c)

Q a. (Tr
thet Wt. fbi

Robert K. Hur

United States Attorney

 

A TRUE BILL:

| EDACTED

SIGNATURE R Kaul Zan
Foreperson Date \)
